DETAILED ACTION
This action is in response to a filing filed on March 31st, 2021. Claims 1-22 were cancelled. New claims 23-43 are added. Claims 23-43 are pending. These claims have been entered and considered. The information disclosure statement (IDS) filed on April 27th, 2021 is being considered by the examiner.

Priority
This application is a continuation of U.S. Patent Application No. 13/841,433, which was filed on March 15, 2013, which claims the benefit of U.S. Provisional Application No. 61/702,431, filed September 18, 2012, the entirety of each which is hereby incorporated by reference herein.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 23 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, U.S. Patent No. 10943253. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other inventions. Claim 23 of the present application recites, almost identical limitation except the claims shown below as comparison against the claim 1 of the Patent application 10943253. The additional limitation of claim 1 of the Patent application 10943253 makes the claim narrower (species), which reads on broad (genus) of instant application for claim 23. See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. 
For reference, the following table matches the narrower limitations of method claim 1 of the patented parent application no. 13841433 (Pat. 10943253) with the similar limitations of method claim 23 of current child Application No. 17159401:
Claim 23 of Instant Application
Claim 1 of Patented App. 10943253
A method comprising: 
accessing, via a processor and from a historical data database, each of one or more promotions included in a previously-sent electronic correspondence;
A method comprising:
accessing, via a processor and from a historical data database, each of one or more promotions included in a previously-sent electronic correspondence;
accessing, via the processor from a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence;
accessing, via the processor from a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, wherein each taxonomy classification comprises one or both of a category or a subcategory, and wherein the electronic correspondence includes N number of positions for promotions;

reducing a number contemplated promotions necessary to be considered in a determination of a final set of promotions that are to be presented, by eliminating any need to consider a subset of contemplated promotions due to the subset of the contemplated promotions failing to meet at least one of a set of specific thresholds, including a predetermined time period in which particular categories or subcategories of promotions are restricted, a predetermined time period in which repeat offers of promotions are restricted, and a predetermined number of promotions having the same or similar categories or subcategories that can be included in a particular electronic correspondence;

refraining, via the processor, from inclusion, one or more promotions from the multiple promotions contemplated for inclusion in the subsequent electronic correspondence in an instance in which a particular set of criteria for determining that the one or more promotions from the multiple promotions contemplated for inclusion in the subsequent electronic correspondence is similar to one or more promotions included in the previously-sent electronic correspondence, 
wherein refraining from inclusion by determining if the particular set of criteria for determining the similarity is met comprises:
scoring each of the multiple promotions; 
ranking the multiple promotions based on the scores;
comparing, via the processor, taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence;
comparing, via the processor, taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence in order to determine whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification, wherein comparing the taxonomy classification for the at least two of the multiple promotions comprises determining whether one or both of the category or subcategory of one of the at least two of the multiple promotions is the same as one or both of the category or the subcategory of the other of the at least two of the multiple promotions, and
wherein comparing the taxonomy classification for at least two of the multiple promotions comprises comparing the taxonomy classification for at least two of a top N ranked promotions;
determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification;






determining, via the processor, to remove the at least one of the multiple promotions having the same taxonomy classification as the at least one the promotions in the previously-sent electronic correspondence;
and in response to determining that one or more of the promotions in the previously-sent electronic correspondence and one or more of the multiple promotions have the same taxonomy classification, 
determining, via the processor, whether to remove at least one of the multiple promotions having the same taxonomy classification as one or more of the promotions in the previously-sent electronic correspondence, 
wherein the determining whether to remove at least one of the multiple promotions having the same taxonomy classification as one or more of the promotions in the previously-sent electronic correspondence comprises:

obtaining a previous time at which each of the one or more of the multiple promotions was provided in the previously-sent electronic correspondence; 

determining a status of the consumer at the previous time at which the previously-sent electronic correspondence was presented; 
upon a determination that the status is indicative of inactivity, disregarding the previous time at which the previously-sent electronic correspondence was presented;
determining an amount of time between transmission of the previously-sent electronic correspondence and expected transmission of the subsequent electronic correspondence as a function of the previous time and an anticipated time of the subsequent electronic correspondence;
determining whether the amount of time meets a first predetermined threshold; 
in an instance in which the amount of time fails to meet the first predetermined threshold, identifying that the determination of whether to include the promotion in the subsequent electronic correspondence is subject to a correction value;
determining whether the amount of time meets a second predetermined threshold; 
in an instance in which the amount of time fails to meet the second predetermined threshold, removing the promotion from inclusion in the subsequent electronic correspondence;

for each remaining promotion of the one or more of the multiple promotions provided in the previously-sent electronic correspondence, accessing a promotion database, to reference a look-up table, the look-up table identifying a correction factor as a function of the amount of time since the consumer was presented with the previously-sent electronic correspondence, wherein as the amount of time since the consumer was presented with the previously-sent electronic correspondence increases, the correction factor is determined to have a value that will impact each of the one or more of the multiple promotions provided in the previously-sent electronic correspondence less;

and based on the value of the correction value of each of the one or more of the multiple promotions provided in the previously-sent electronic correspondence, determining which promotions of the one or more of the multiple promotions provided in the previously-sent electronic correspondence to remove from the subsequent electronic correspondence;
generating, via the processor, the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion; 
generating, via the processor, the subsequent electronic correspondence, the subsequent electronic correspondence comprising the multiple promotions contemplated for inclusion minus the one or more promotions from the multiple promotions contemplated for inclusion refrained from inclusion;
and transmitting the subsequent electronic correspondence.
presenting, via a display, in a real-time webpage content presentation or mobile push notification, the subsequent electronic correspondence.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
	Step 1: Claims 23-29 is/are drawn to a method (i.e., a process), claims 30-36 is/are drawn to computer-readable storage medium (i.e., a manufacture), and claims 37-43 is/are drawn to an apparatus (i.e., a manufacture). As such, claims 23-43 is/are drawn to one of the statutory categories of invention (Step 1: YES).
	Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
	Representative Claim 1: A method comprising: 
	accessing, via a processor and from a historical data database, each of one or more promotions included in a previously-sent electronic correspondence; 
	accessing, via the processor from a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence; 
	comparing, via the processor, taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence; 
	determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification; 
	determining, via the processor, to remove the at least one of the multiple promotions having the same taxonomy classification as the at least one the promotions in the previously-sent electronic correspondence; 
	generating, via the processor, the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion; 
	and transmitting the subsequent electronic correspondence.
	(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
	Under their broadest reasonable interpretation, the steps of: accessing a historical data database, each of one or more promotions included in a previously-sent electronic correspondence, accessing a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence;, determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification, determining to remove the at least one of the multiple promotions having the same taxonomy classification as the at least one the promotions in the previously-sent electronic correspondence, generating the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion, and transmitting the subsequent electronic correspondence (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 24-29, 31-36, and 38-43 further narrow the abstract idea by determining that an amount of time that has elapsed since the previously-sent electronic correspondence was transmitted meets a predetermined threshold, in response to determining that the amount of time that has elapsed since the previously- sent electronic correspondence was transmitted fails to meet the predetermined threshold, removing the at least one of the multiple promotions from consideration for inclusion in the subsequent electronic communication, wherein the predetermined amount of time is dependent on the category or subcategory, wherein comparing the taxonomy classification comprises determining whether one or both of a category and a subcategory is identical as one or both of the category and the subcategory, in response to determining that the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have the same taxonomy classification, removing the at least one of the multiple promotions from consideration for inclusion in the subsequent electronic communication, utilizing an analytical model to determine a position within the subsequent electronic correspondence to assign each remaining promotion of the multiple promotions contemplated for inclusion, wherein the subsequent electronic correspondence includes N number of positions for promotions, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Independent claim(s) 30 and 37 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 23 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
	The requirement to execute the claimed steps/functions using a processor, memory, etc. (Claim 23, 30, and 37) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
	Similarly, the limitations of applying via a processor, memory, etc.  (Independent Claim(s) 23, 30, and 37, and dependent claims 24-29, 31-36, and 38-43) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., accessing, comparing, determining, generating, and transmitting, etc. steps performed by a processor, memory, etc.). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of accessing a historical data database, each of one or more promotions included in a previously-sent electronic correspondence, accessing a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence and transmitting the subsequent electronic correspondence (Claim(s) 23, 30, and 37), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because to accessing a historical data database, each of one or more promotions included in a previously-sent electronic correspondence, accessing a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence and transmitting the subsequent electronic correspondence would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claims 24-29, 31-36, and 38-43 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
	Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 23, 30, and 37, and dependent claims 24-29, 31-36, and 38-43 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
	The recited additional element(s) of accessing a historical data database, each of one or more promotions included in a previously-sent electronic correspondence, accessing a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence and transmitting the subsequent electronic correspondence (Claim(s) 23, 30, and 37), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. accessing a historical data database, each of one or more promotions included in a previously-sent electronic correspondence, accessing a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence and transmitting the subsequent electronic correspondence is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), “Gathering and analyzing information using conventional techniques and displaying the result,” TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0141] acknowledges that “Data identifying promotions that have been presented to the consumer as search results via the webpage communication channel may be accessed from one or more of the databases 110, 112, 114, 116 or a repository of deals as described above ...” The applicant’s disclosure [0162], discloses the  Fig. 6 illustrates a general computer system 600, programmable to be a specific computer system 600, which can represent any server, computer or component, such as consumer 1 (124), consumer N (126), merchant 1 (118), merchant M (120), and promotion offering system 102. The computer system 600 may include an ordered listing of a set of instructions 602 that may be executed to cause the computer system 600 to perform any one or more of the methods or computer-based functions disclosed herein to perform the steps of accessing consumer data and promotion data to transmit content (i.e. conventional nature of receiving and transmitting data/messages over a network). This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea. 
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
	The dependent claims 24-29, 31-36, and 38-43 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	Therefore, claims 23-43 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Pub. 20100318407 by (“Leff”) in further view of U.S Pub. 20110173072 by (“Ross”).
Regarding claims 23, 30, and 37, Leff teaches, method comprising: accessing, via a processor and from a historical data database, each of one or more promotions included in a previously-sent electronic correspondence (“a system running specialized software that interacts with a consumer visitor to the system's web site or a consumer accessing an email note or personalized electronic message sent by the system” and “individualized offers provided by the system may be chosen by the system based one or more factors including, demographic information about the consumer, geographic information about the user, offer using history of the user, offer viewing history of the consumer, and other factors”) (0031 and 0038); 
accessing, via the processor from a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence (“The email note may include personalized offers, personalized merchant list, both or either. The email note may include a single personalized offer or multiple personalized offers. The email note may include a single merchant or list multiple merchants. The consumer receives the individualized merchant list and individualized offers, as shown in block 214, and the consumer makes a selection, as shown in block 216. The flow of actions continues based on the user selection. The flow of actions mat continue at blocks 226 or 230 as described above depending on whether the consumer selects an offer or a merchant specified in the email note body” and “The cooperative email component of the personalized coupon system combines and presents multiple offers and businesses across categories into a single email using company names, logos and offers that are customized for the recipient consumer based on the consumer's individual behavior, the consumer's community's behavior (based on "hotness" factor) and the newest businesses who have recently joined the program that are geographically located in their community. The email is sent on a regular basis, such as, for example, every other week, so that the email and the offers are on the top of the minds of consumers) (0045 and 0092);
comparing, via the processor, taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence (“FIG. 4 is a screen shot of a portion of an example personalized coupon system initial localized web page 400 that provides links to personalized coupons based on categories and the consumer specified or system identified local area 404. The web page 400 includes merchants and/or coupons from the specified or identified local area 404 arranged by categories such as "featured merchants" 410, "eat & drink" 420, "health & beauty" 430, and others. Example merchant categories include home, dining, food, health, beauty, kids, music, entertainment, leisure, home improvement, shopping, services, automotive, pets, professional, local interest, and others”) (0035) and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence (“Based on the business rule to advance after the behavior event of printing a first time, the system functions so that after a consumer prints offer #1, the system advances/progresses to the next offer for that particular consumer from that merchant advertiser to display or deliver offer #2 from that merchant advertiser to that particular consumer. In this scenario, the system makes offer #1 no longer available to this consumer. The system progresses through the remainder of the offers in similar fashion, replacing the current offer with the next offer”) (0061, 0092-0095, 0086, Fig. 4);
determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification (“The offers included in the offer list may be selected by the system based on progressive and regressive rules. When offers are redeemed, the system receives notification of offer redemption. The offer list and personalized electronic communications to the consumer may include offers based on prior activities of the consumer which are tracked by the system. The offer list and personalized electronic communications may include offers based on the activities of other consumers having similar geography and/or demographic information to the consumer. The activities may include viewing, selecting, obtaining, printing and redeeming offers from merchants. Behavior tracking information, maps and graphics may be provided to merchants so that they may understand the success of offers) (Abstract, 0052, 0062-0066, Fig. 4);
determining, via a processor, to remove the at least one of the multiple promotions contemplated having same taxonomy classification as the at least one the promotions in the previously-sent electronic correspondence (“This kind of rule defines when the system regresses to a previous offer in a particular merchant advertiser's set of offers after the current offer has not been printed by the consumer over a defined period of time, after the current offer has not been clicked on or tapped by the consumer after a defined period of time, or after some other action has not been taken by the consumer. The time periods may be merchant advertiser defined and/or system defined. An example time period is two weeks from the last printing of an offer by a particular consumer for the merchant advertiser. This is an example of application of a business rule for non-behavior, in this case "not printing" for a period of time, such as, for example, one week, two weeks, one month, etc. While the system may automatically progress through an offer set based on a consumer action such as printing or other offer delivery according to a progression rule, the system may also automatically regress based on business rules) (0065-0067, Abstract);
and transmitting the subsequent electronic correspondence (“the system may send an individualized merchant list and individualized offers to the consumer, as shown in block 212. These may be sent as and referred to as a personalized electronic message”) (0044)
Leff doesn’t specifically disclose, generating the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion, however Ross discloses, generating, via the processor, the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion (“a campaign manager can, for example, create, edit, and delete store locations and can create and deploy promotions which can include, but are not limited to, a promotion type, a task related to a geographic area for a promotion; a promotion publication date; and group segmentation information such as, but not limited to, age, sex, location, to name a few. Further, a campaign manager can create, edit, and delete promotions input item identification information, such as, but not limited to a Universal Product Code number; generate optical machine-readable data such as, but not limited to, a barcode; define a percentage off; define a dollar amount off; and define a free item located at a store or sent to a location, to name a few”) (0112, Fig. 16A-B);
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify accessing a historical data database and a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification, determining to remove the at least one of the multiple promotions having the same taxonomy classification as the at least one the promotions in the previously-sent electronic correspondence and transmitting the subsequent electronic correspondence, as disclosed by Leff, generating the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion, as taught by Ross for the purpose to determine when new promotions can be made available since the user has last viewed the list of promotions and depicts the number of new promotions.

Regarding claims 24, 31, and 38, Leff teaches, determining that an amount of time that has elapsed since the previously-sent electronic correspondence was transmitted meets a predetermined threshold (“This kind of rule defines when the system regresses to a previous offer in a particular merchant advertiser's set of offers after the current offer has not been printed by the consumer over a defined period of time, after the current offer has not been clicked on or tapped by the consumer after a defined period of time, or after some other action has not been taken by the consumer. The time periods may be merchant advertiser defined and/or system defined. An example time period is two weeks from the last printing of an offer by a particular consumer for the merchant advertiser. This is an example of application of a business rule for non-behavior, in this case "not printing" for a period of time, such as, for example, one week, two weeks, one month, etc. While the system may automatically progress through an offer set based on a consumer action such as printing or other offer delivery according to a progression rule”) (0065-0066).

Regarding claims 25, 32, and 39, Leff teaches, further comprising: in response to determining that the amount of time that has elapsed since the previously- sent electronic correspondence was transmitted fails to meet the predetermined threshold, removing the at least one of the multiple promotions from consideration for inclusion in the subsequent electronic communication (“This kind of rule defines when the system regresses to a previous offer in a particular merchant advertiser's set of offers after the current offer has not been printed by the consumer over a defined period of time, after the current offer has not been clicked on or tapped by the consumer after a defined period of time, or after some other action has not been taken by the consumer. The time periods may be merchant advertiser defined and/or system defined. An example time period is two weeks from the last printing of an offer by a particular consumer for the merchant advertiser. This is an example of application of a business rule for non-behavior, in this case "not printing" for a period of time, such as, for example, one week, two weeks, one month, etc. While the system may automatically progress through an offer set based on a consumer action such as printing or other offer delivery according to a progression rule, the system may also automatically regress based on business rules) (0065-0067, Abstract).

Regarding claims 26, 33, and 40, Leff teaches, wherein the predetermined amount of time is dependent on the category or subcategory (“personalized coupons based on categories and the consumer specified or system identified local area 404. The web page 400 includes merchants and/or coupons from the specified or identified local area 404 arranged by categories such as "featured merchants" 410, "eat & drink" 420, "health & beauty" 430, and others. Example merchant categories include home, dining, food, health, beauty, kids, music, entertainment, leisure, home improvement, shopping, services, automotive, pets, professional, local interest, and others”) (0035, 0065-0066).

Regarding claims 27, 34, and 41, Leff teaches, wherein comparing the taxonomy classification comprises determining whether one or both of a category and a subcategory is identical as one or both of the category and the subcategory (“cooperative email component to merchant advertisers is that businesses receive incidental tangential exposure to consumers when a consumer views the co-operative email for a separate specific reason or category of interest and sees nearby listings and offers for other categories of business. For example, a consumer may be looking at restaurants and see offers for rain gutter repairs, which the consumer had no specific reason for viewing at the time. But when rainy season comes and the consumer's gutters overflow, the consumer will remember that the consumer can get offers for gutters via the cooperative email and its related integrated web site”) (0096, 0098).

Regarding claims 28, 35, and 42, Leff teaches, in response to determining that the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have the same taxonomy classification, removing the at least one of the multiple promotions from consideration for inclusion in the subsequent electronic communication (“This kind of rule defines when the system regresses to a previous offer in a particular merchant advertiser's set of offers after the current offer has not been printed by the consumer over a defined period of time, after the current offer has not been clicked on or tapped by the consumer after a defined period of time, or after some other action has not been taken by the consumer. The time periods may be merchant advertiser defined and/or system defined. An example time period is two weeks from the last printing of an offer by a particular consumer for the merchant advertiser. This is an example of application of a business rule for non-behavior, in this case "not printing" for a period of time, such as, for example, one week, two weeks, one month, etc. While the system may automatically progress through an offer set based on a consumer action such as printing or other offer delivery according to a progression rule, the system may also automatically regress based on business rules) (0065-0067, Abstract).

Regarding claims 29, 36, and 43, Leff doesn’t specifically disclose, utilizing an analytical model to determine a position within the subsequent electronic correspondence to assign each remaining promotion of the multiple promotions contemplated for inclusion includes N number of positions for promotions, however Ross discloses, utilizing an analytical model to determine a position within the subsequent electronic correspondence to assign each remaining promotion of the multiple promotions contemplated for inclusion, wherein the subsequent electronic correspondence includes N number of positions for promotions (“promotion alerts and/or promotions available with a predetermined distance of mobile electronic device 102 can be displayed by populating a list of advertisers 402 in main/home page 400. For example, as shown, main/home page 400 can include, but is not limited to, user information 401, a list of advertisers 402, and a list of distances from the user's present location to the advertiser 404. Data for the main/home page 400 can be at least one of transmitted to, stored on, or partially stored on and partially transmitted to the mobile electronic device 102. For example, promotions generating system 104 may only transmit data to mobile electronic device 102 for populating fields in the main/home page. In some instances, main/home page 400 can include a visual depiction (e.g., a map) of the location of each of the advertisers displayed in the list of the advertisers 402”) (0071, Figs. 4-5);
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify accessing a historical data database and a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification, determining to remove the at least one of the multiple promotions having the same taxonomy classification as the at least one the promotions in the previously-sent electronic correspondence and transmitting the subsequent electronic correspondence, as disclosed by Leff, utilizing an analytical model to determine a position within the subsequent electronic correspondence to assign each remaining promotion of the multiple promotions contemplated for inclusion includes N number of positions for promotions, as taught by Ross for the purpose to determine when new promotions can be made available since the user has last viewed the list of promotions and depicts the number of new promotions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to generating consumer interface and triggering of an advertisement delivery based on received user input or captured by user device sensors.
U.S. Pub. No. 20120022930 (“Brouhard”)
Brouhard discloses, method for targeting a consumer for delivery of media across a plurality of promotion channels utilized for advertisement and promotion of products may include channeling the media available to the plurality of channels through a single path, and applying a rule in the real-time targeting of the consumer through one or more channels of the plurality of channels in order to avoid the media conflict. The rule may be aimed at preventing from being shown to the consumer, across the plurality of channels, multiple instances of an offer, multiple offers for the same product, offers from competing brands, multiple offers for products from a particular category and offers from a retailer if the same product is being promoted through channels controlled by a vendor. The media may include one or more of a promotion, an offer, an advertisement, and a discount. The plurality of channels may include one or more of a printer at checkout, a text message, a voice message, a printed coupon, a touch point, a mobile device, a website, an overhead screen, a retail mobile computer, a load-to-card offer, a kiosk, a digital coupon, a scan-and-bag facility, and an email. The rules may relate to at least one of a consumer purchase history, a consumer preference, a consumer age and sex, a consumer behavior, a consumer brand association, a consumer location, a consumer interest, etc.
U.S. Pat. No. 6970871 (“Rayburn”).
Rayburn discloses, method for locating the present location of a mobile station and sending consumer information to the mobile station sorted based on distance between the establishments represented by the consumer information and the present location of the mobile station. The consumer information may be sorted so as to contain information of a certain classification or characteristic. Furthermore, the consumer information may be sorted according to user defined guidelines. The user of the mobile station may ask for a particular type of business close to the user's current location. This instant information system may match a user's location, defined preferences, and retailer's promotions to send the user instant information for goods or services. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682